Title: To James Madison from Enoch Parsons, 25 December 1810
From: Parsons, Enoch
To: Madison, James


Sir
Maryville 25th December 1810
As it is contemplated to attempt bringing before you for decision an occurrance between the creek and cherokee Nation of Indians which transpired in the spring of 1809 Candour impels me to communicate an attempt of the injured Party for redress through me as their agent to Col Benjamin Hawkins principal agent of Indian affairs South of Ohio.
Sir the vouchers which will be submitted to you will explicitly evince that a large quantity of spirits and other property was owned by James McIntosh a son of quotiquisque and others was intended to be conveyed by McIntosh a cherokee to the Mobile market by way of the Coose river one of natures highways And that the enterprize was sanctioned by Col Meigs the agent of the cherokees and not intended to dispose of any of the cargo to the Natives. That McIntosh had proceeded as far down the Coose as the Pathkillers the principal Chief of the Cherokee Nation when he was intercepted by a number of creek Indians and robbed of his cargo entirely. It clearly appears that McIntosh was at the time on cherokee ground by settlement and that there will be no other criterion for the asscertainment of boundary but settlement and that McIntosh and his property was justly protected by the principal cherokee and the taking was a wanton violation of the rights of the Cherokee Nation and that the offer of the banditti to share the spoil with the cherokee Nation was only equaled by the outrage.
Sir In April last Messieurs Houston & Blackburn who originally owned the property and whom had Interested young McIntosh in the same and made him supercargo prevailed on me as I was passing through the southern Country to visit Col Hawkins and deposit with that Gentleman their Vouchers and require him to decide and report thereon with all the expedition convenience would permit. On my arrival I found Col Hawkins just recovering from a strong indisposition & unable to do business except verbally. But Col Hawkins promised to decide on the subject in a few days and to report forthwith to the proper department and for the information of the Parties concerned to forward to me by mail a copy of his proceedings (immediately). In conversation Col Hawkins alledged that the sale of a small portion of the property to the hands who aided McIntosh where he first embarked on the Coose and in transporting the same from the Highwasse river to the Coose was exceptionable and made the property legal prize by the intercourse Laws which was insisted did not apply against a Cherokee and if so did not make the property legal prize to the creeks as the transaction was without their boundary and could not have confiscated it to any other than the Nation within whose boundary it was done. More over the act of Congress prescribed a penalty for certain trespasses on Indian territory and that in that case if any thing nothing more than the penalty could be incurred. But inasmuch as McIntosh was a cherokee and part owner of the property and the act authorized by the cherokee agent as he admits a passport and observes the enterprize was both laudable and just there was no colour for the idea moreover to compare McIntosh to a common carrier by the laws of England the owners would have an undoubted right to the property or the value from the Robbers and McIntosh and the Cherokee Nation upon that principal fairly entitled to pay and that the most remote Tribe of Indians within the U S would have been as well justified in the seizure as the Creeks as when they transcended their bounds they had no line at which they shou’d cease. Col Hawkins said he had given the creeks in the quarter the mischief was done instruction to stop the boats and prevent their descending the Coose river and to allow the owners to return with the whole of their property and by all means to allow them Sufficient time for that purpose but that they had evidently transcended his orders and that the Chief who commanded that party of the Creeks was a rash man and had been cashiered since and the creeks had certainly exceeded all bounds on that occasion Col Hawkins added a Passport purporting to be signed by him had been Forged and McIntosh admitts some irregularity by him relative to the same. But Col H. also observed it had not been done by any one of the Party that it was so well executed that none of the party were capable of the act (But it is certain the passport which was spurious had not been used as they had not reached the creek Territory and had no occasion for it before) and that it must have been imposed on McIntosh probably by some artfull or designing person.
Col Hawkins expressed a degree of surprize that he had not at an earlier period heard of ⟨the⟩ transaction and been furnished with the information afforded by the vouchers I deposited with him and a copy of which will be submitted to you But seemed well pleased to have them as they had removed the greater part of the suspicion he anterior to that entertained against the persons concerned in the affair and that he might be enabled to do justice to the parties and although it seemed to me impossible that the penetration of Col H should conceive justice could be attained other than by the Creek Nation remunerating the Cherokees for the loss of their property Yet no account of the decision of Col Hawkins can be obtained nor in what light that gentleman has viewed the transaction can I say. I have addressed Col Hawkins two letters on the subject but receive no answers from what motives I know not. Sir As the parties will attempt to bring the subject before you or the proper Department in quest of the justice they think they are entitled to I trust this statement will find an apology And that our members of Congress will manifest to you the great redundancy of produce of the Western Country which surcharges the home market and will not bare land carriage to the eastern markets and the difficulty of passing the mussle shoals on Tennessee and glutted situation of the Orleans market and the necessity of a passage by the mobile and its branches more especially at this crisis. Sir Please to accept the Esteem of your well wisher and humble Servant
Enoch Parsons
 